 Case 18-30727         Doc 27   Filed 01/30/19 Entered 01/30/19 16:19:22      Desc Main
                                 Document     Page 1 of 18




SIGNED this 30 day of January, 2019.




                                                 James P. Smith
                                       Chief United States Bankruptcy Judge



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF GEORGIA
                                    ATHENS DIVISION


   In the Matter of:                           :      Chapter 13
                                               :      Case No. 18-30727-JPS
   ELRY EUGENE DAVIS,                          :
                  Debtor                       :
                                               :
   ELRY EUGENE DAVIS,                          :
                  Movant                       :
                                               :
   vs.                                         :
                                               :
   JOYCE D. PARTRIDGE,                         :
                   Respondent                  :



                                            BEFORE

                                         James P. Smith
                                  United States Bankruptcy Judge
Case 18-30727     Doc 27    Filed 01/30/19 Entered 01/30/19 16:19:22         Desc Main
                             Document     Page 2 of 18




 APPEARANCE:

                For Debtor/Movant:        Jason T. Braswell
                                          Morgan & Morgan
                                          1090-C Founders Blvd
                                          Athens, GA 30606




                For Respondent:           Daniel L. Wilder
                                          Emmett L. Goodman, Jr., LLC
                                          544 Mulberry Street, Suite 800
                                          Macon, GA 31201




                For Chapter 13 Trustee:   Tony J. Coy
                                          Office of the Chapter 13 Trustee
                                          P.O. Box 954
                                          Macon, GA 31202




                                          2
Case 18-30727      Doc 27     Filed 01/30/19 Entered 01/30/19 16:19:22               Desc Main
                               Document     Page 3 of 18




                                 MEMORANDUM OPINION

        The matter before the Court is a former spouse’s objection to confirmation of

 Debtor’s Chapter 13 plan and Debtor’s request that the Court determine that the former

 spouse’s claim is dischargeable.



                                             FACTS

        Debtor and Joyce Partridge f/k/a Joyce Ann Davis (“Partridge”), were married from

 1973 to 2002. By Final Judgment and Decree of Divorce (hereinafter “Decree”), entered on

 March 18, 2002 by the Superior Court of Gwinnett County, Georgia, their marriage was

 dissolved. At that time, the couple had no minor children. As relates to the matter before

 the Court, Paragraph 2 of the Decree required Debtor to pay Partridge alimony of $425 per

 month for 12 months “...or until the death of [Partridge] or the death of [Debtor], or

 [Partridge’s] remarriage, or in the event [Partridge] enters into a meretricious relationship,

 whichever event shall first occur.”1 Paragraph 3 of the Decree provides, in pertinent part:

                The following transfers of property are pursuant to a division
                of the equitable interest in such property and said transfers are
                not in settlement of any alimony or marital property rights.
                The division of the liquid assets, personal property and real
                property, as outlined herein, are all in the nature of a property
                settlement. It is specifically the intent of the parties that the
                division of said property as outlined herein is not to result in a
                taxable event to either [Partridge] or [Debtor] and said
                division is not to be treated by the Internal Revenue Service as
                alimony, but only as a property division...



        1
          Partridge remarried about 19 months after the divorce. Further, there is no
 contention that Debtor failed to meet his obligations under Paragraph 2 of the Decree.

                                                3
Case 18-30727     Doc 27     Filed 01/30/19 Entered 01/30/19 16:19:22               Desc Main
                              Document     Page 4 of 18


                (d) PENSION ACCOUNTS AND RETIREMENT
                ACCOUNTS.

                The Court has determined that through [Debtor’s]
                employment with Gwinnett County, [Debtor] has a pension
                retirement account which constitutes marital property. As
                further equitable division of marital property, [Partridge] shall
                be entitled to receive 35% of [Debtor’s] retirement benefits
                from Gwinnett County.

                Based upon the testimony and evidence presented, the Court
                has determined that in 2004, [Debtor] shall be entitled to
                receive $1,460.00 per month as retirement pension from
                Gwinnett County. The Court orders that [Partridge] shall
                receive 35% of [Debtor’s] monthly retirement pension which
                calculates to $512.00 per month. Accordingly, at such time as
                [Debtor] elects to begin receiving his retirement benefits from
                Gwinnett County, [Partridge] shall receive $512.00 per month
                from [Debtor’s] monthly retirement payments. [Partridge]
                shall receive her $512.00 per month via an Income Deduction
                Order. [Debtor] shall cooperate with [Partridge] and execute
                any and all necessary documents to implement said Income
                Deduction Order. In the event, (sic) [Partridge] is unable to
                receive these payments through an Income Deduction Order,
                [Debtor] shall be responsible for paying $512.00 per month
                directly to [Partridge]. Said payments constitute equitable
                division of marital property and are not to be considered
                alimony.

                In the event [Debtor] receives additional retirement
                compensation, [Partridge] is hereby assigned 35% of
                [Debtor’s] interest in any and all retirement and pension
                income or revenues of any kind received by [Debtor]. Said
                interest includes 35% of all income and revenues of any
                source received by [Debtor] pursuant to his pension and/or
                retirement from Gwinnett County. [Debtor] shall be
                responsible for notifying Plaintiff upon his election to receive
                retirement and/or pension payments. [Debtor] shall further be
                responsible for insuring that [Partridge] receives 35% of all
                retirement and pension payments received by [Debtor] from
                Gwinnett County. In the event [Debtor] elects to receive his
                retirement either in part of (sic) in full in the form of a lump
                sum payment, Plaintiff shall be entitled to 35% of said lump


                                                4
Case 18-30727     Doc 27      Filed 01/30/19 Entered 01/30/19 16:19:22               Desc Main
                               Document     Page 5 of 18


                sum payment or payments. As with all provisions contained
                herein, [Debtor’s] failure to comply with the terms and
                conditions of this paragraph, will be punishable by contempt
                powers of this Court and may result in imprisonment of
                [Debtor].

                In the event of [Debtor’s] death, [Partridge] shall be entitled to
                receive 35% of [Debtor’s] death benefits. Accordingly,
                [Partridge] shall be designated [Debtor’s] surviving spouse
                and alternate payee, and shall be entitled to receive 35% of all
                benefits following [Debtor’s] death. [Debtor] shall provide
                proof on an annual basis to [Partridge] that she remains
                designated the surviving spouse on [Debtor’s] retirement
                pension account, and that she will continue to receive 35% of
                [Debtor’s] death benefits following the death of [Debtor].

                [Partridge] shall be entitled to retain 100% of her 401(k)
                accumulated through her employment.

        Debtor retired from his road maintenance job with Gwinnett County in 2004 and

 began receiving payments from his Gwinnett County retirement pension. In accordance

 with the Decree, some time thereafter Debtor began sending Partridge cashier’s checks of

 $512 per month. Partridge testified that Debtor was not always timely with his payments

 and that, at one point, she filed a contempt action to enforce her rights to the pension

 payments. She testified that at the time of Debtor’s bankruptcy filing, he was approximately

 $2,500 in arrears.

        On July 17, 2018, Debtor filed his voluntary Chapter 13 petition. Part 6(f) of

 Debtor’s plan provides:

                “Debt owed to Joyce D. Partridge (aka Joyce Ann Davis) is a
                property settlement and will be treated as a general unsecured
                debt subject to discharge upon completion of the plan.”

        Partridge has not filed a proof of claim in this case. However, she did file, pro se, an



                                                5
Case 18-30727       Doc 27    Filed 01/30/19 Entered 01/30/19 16:19:22            Desc Main
                               Document     Page 6 of 18


 objection to confirmation (Docket No. 12)2, alleging that she had been awarded a 35%

 interest in Debtor’s Gwinnett County pension and that “...the monies he owes me are not

 part of his payment plan to his other creditors.” (emphasis in the original).

        Thereafter, Debtor filed a motion (Docket No. 18) asking the court to determine that

 Partridge’s claim against Debtor was a dischargeable property settlement. Partridge, now

 represented by counsel, filed a response (Docket No. 21), alleging that the Decree acted to

 grant Partridge a current and vested interest in 35% of the pension and that this portion of

 the pension was not property of the estate. Alternatively, Partridge argued that the award of

 the interest in the pension was a nondischargeable domestic support obligation.

            A hearing on confirmation and the motion was held on November 28, 2018.3



                                         DISCUSSION

        Partridge argues that the plan is not confirmable and that her claim to the pension

 benefits are not dischargeable because her 35% interest in the pension is her sole and

 separate property. She relies on a number of cases where bankruptcy courts have recognized

 and enforced vested interests in pensions granted to a former spouse in divorce proceedings.

 In fact, in this district, the Court has recognized such rights. Sadowski v. Sadowski (In re


        2
           The Chapter 13 trustee also filed an objection to confirmation (Docket No. 13)
 contending that the plan did not meet the disposable income test under 11 U.S.C. § 1325 and
 that the plan had not been proposed in good faith. However, the trustee did not advocate this
 objection at the hearing on confirmation.
        3
          Partridge had also asserted in her response to the motion that a request for
 determination of dischargeability can only be brought by an adversary proceeding pursuant
 to Bankruptcy Rule 7001(6). However, at the hearing, Partridge waived this defense and
 agreed for the Court to hear the matter as a contested matter.

                                                6
Case 18-30727     Doc 27     Filed 01/30/19 Entered 01/30/19 16:19:22              Desc Main
                              Document     Page 7 of 18


 Sadowski), 144 B.R. 566 (Bankr. M.D. Ga. 1992) (military retirement benefits); Adamo v.

 Ledvinka (In re Ledvinka), 144 B.R. 188 (Bankr. M.D. Ga. 1992) (retirement account);

 Farrow v. Farrow (In re Farrow), 116 B.R. 310 (Bankr. M.D. Ga. 1990) (military retirement

 benefits).

         The Supreme Court has held:

                Property interests are created and defined by state law. Unless
                some federal interest requires a different result, there is no
                reason why such interests should be analyzed differently
                simply because an interested party is involved in a bankruptcy
                proceeding.

 Butner v. U.S., 440 U.S. 48, 55, 99 S.Ct. 914, 918, 59 L.Ed 2d 136 (1979). Accordingly,

 Georgia law will control the property rights of the parties in the Gwinnett County pension.

         O.C.G.A. §47-2-20 establishes a retirement system, known as the Employees’

 Retirement System of Georgia, for employees of the state and its political subdivisions.4

 O.C.G.A. § 47-2-332 provides, in pertinent part:

                (a) The right to a pension, annuity, retirement allowance,
                return of contributions, the pension, the annuity, or retirement
                allowance itself, any optional benefit, or any other right
                accrued or accruing to any person under this chapter and the
                monies in the various accounts created by this chapter are...

                       (2) Exempt from levy and sale, garnishment,
                       attachment, or any other process whatsoever;
                       and
                       (3) Not assignable except as otherwise
                       specifically provided in this chapter.


        4
          Debtor’s reliance on Chapter 5 of Title 47, specifically O.C.G.A. § 47-5-71, is
 misplaced. Chapter 5 of Title 47 applies to retirement benefits for employees of municipal
 corporations. O.C.G.A. § 47-5-1. Gwinnett County is a “political subdivision” of the State
 of Georgia. O.C.G.A. § 47-1-20(4). Accordingly, its pension system is included in the
 Employees’ Retirement System of Georgia.

                                               7
Case 18-30727     Doc 27      Filed 01/30/19 Entered 01/30/19 16:19:22               Desc Main
                               Document     Page 8 of 18


                (b) The tangible, intangible, real, personal, or mixed property,
                investments, or assets of the retirement system of whatever
                kind or nature and the earnings or proceeds derived from such
                property, investments, or assets are public property and are: ...

                       (2) Exempt from levy and sale, garnishment,
                       attachment, or any other process whatsoever.

        In the case of Bryant v. Employees Retirement System of Georgia, 216 Ga. App.

 737, 455 S.E. 2d 839 (1995), the former wife was awarded one-third of her ex-husband’s

 monthly retirement administered by the Employees’ Retirement System of Georgia. The

 divorce decree ordered the Retirement System to pay the benefits to the former wife each

 month. The former wife brought suit in state court to enforce this decree against the

 Retirement System, but the trial court granted the Retirement System’s motion to dismiss.

 On appeal, the court held:

                We agree with the trial court that the court issuing the divorce
                decree could not properly order ERS to pay benefits to
                plaintiff directly, and therefore affirm.

                There is no question that the ex-husband’s retirement benefits
                are marital property subject to equitable division. (citation
                omitted). The issue here is whether ERS may be ordered to
                transfer ownership of a portion of the benefits and pay them
                directly to plaintiff, or whether plaintiff must collect her share
                of the benefits from her ex-husband after he receives them.

                Under O.C.G.A. § 47-2-332, a State employee’s retirement
                benefits are exempt from attachment or other legal process
                and are not assignable. The court issuing the divorce decree
                nevertheless ordered the assignment of a portion of the ex-
                husband’s benefits relying on the Retirement Equity Act of
                1984, 29 USCA § 1056(d). This portion of the federal statute
                provides that while benefits under a pension plan may not be
                assigned or alienated as a general matter, they may be assigned
                or otherwise transferred to an alternate payee pursuant to a
                “qualified domestic relations order.” The divorce court’s


                                                8
Case 18-30727     Doc 27     Filed 01/30/19 Entered 01/30/19 16:19:22             Desc Main
                              Document     Page 9 of 18


                reliance on this provision was misplaced, however, as pension
                plans established for employees of state governments are
                expressly excluded from the act’s coverage. See 29 U.S.C. §§
                1003(b)(1) & 1002(32).

        Thus, the Court of Appeals of Georgia has held that state law prohibits a divorce

 court from assigning pension rights such as those at issue here to a former spouse in a

 divorce decree. Accordingly, the Decree did not grant Partridge a vested interest in Debtor’s

 Gwinnett County pension.

        Partridge also argues that the Court should find that Debtor holds payments from the

 pension in constructive trusts for Partridge to the extent of her 35% interest therein. The

 Court recognizes that in Farrow, supra, a Chapter 7 case, the court, relying on O.C.G.A. §

 53-12-32 (now 53-12-132), found, in the alternative, that the debtor held any postpetition

 payments under his military retirement benefits in a constructive trust for the former spouse.

 O.C.G.A. § 53-12-132(a) provides:

                A constructive trust is a trust implied whenever the
                circumstances are such that the person holding legal title to
                property, either from fraud or otherwise, cannot enjoy the
                beneficial interests in the property without violating some
                established principle of equity.

        Pursuant to the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005,

 the treatment in Chapter 13 cases of obligations under divorce decrees was changed. As

 amended, “domestic support obligations” excepted from discharge pursuant to 11 U.S.C. §

 523(a)(5) are not dischargeable upon completion of a Chapter 13 plan. 11 U.S.C. §

 1328(a)(2). However, property settlements, which are not dischargeable under 11 U.S.C. §

 523(a)(15) in a Chapter 7 case, are dischargeable in a Chapter 13 case upon completion of



                                                9
Case 18-30727      Doc 27     Filed 01/30/19 Entered 01/30/19 16:19:22            Desc Main
                               Document     Page 10 of 18


 the plan. Thus, Congress has made the decision that a debtor can discharge his or her

 obligations under a property settlement incurred in connection with a divorce proceeding.

         The Court will discuss below whether Debtor’s obligation to Partridge is a domestic

 support obligation or a property settlement. To the extent the Court determines that the

 obligation is a domestic support obligation, Debtor will have to modify his plan, since his

 plan cannot be confirmed unless he is current with his postpetition obligations to Partridge

 (11 U.S.C. § 1325(a)(8)) and he will be unable to obtain a discharge unless he is current

 with his obligations to Partridge at the time of plan completion (11 U.S.C. § 1328(a)).

 Accordingly, the Code provides Partridge with sufficient protection without the need for the

 additional assistance of a constructive trust.

         To the extent the Court determines that Debtor’s obligation to Partridge is a property

 settlement, the Court declines to extend Farrow to a Chapter 13 case. By making property

 settlements dischargeable in Chapter 13 cases, Congress has determined where the

 “equities” of the parties should lie. If a former spouse could avoid this result by having a

 constructive trust imposed on property included in a property settlement, the policy decision

 which Congress has made would be ignored. Cf. Rosetta Stone Commc’ns, LLC v. Gordon

 (In re Chambers), 500 B.R. 221, 230 (Bankr. N.D. Ga. 2013) (even if state law would

 impose a constructive trust, constructive trust will not be imposed if that would be against

 federal bankruptcy policy). (quoting Taylor Assocs. v. Diamant (In re Advent Mgmt.

 Corp.), 178 B.R. 480, 489 (9th Cir. BAP 1995)). Accordingly, the Court declines to impose

 a constructive trust.

         The Court must next determine whether the pension benefit obligation is a domestic


                                                  10
Case 18-30727     Doc 27     Filed 01/30/19 Entered 01/30/19 16:19:22               Desc Main
                              Document     Page 11 of 18


 support obligation or a property settlement. The distinction between domestic support

 obligations and property settlements was recently considered by Judge Carter of this Court

 in the case of Jones v. Jones, 2018 WL 1940380 (Bankr. M.D. Ga., Jan. 31, 2018). As

 Judge Carter held:

                The “touchstone” for determining the difference between
                domestic support and property settlement obligations is the
                intent of the parties. Cummings v. Cummings, 244 F.3d.
                1263, 1266 (11th Cir. 2001). “In determining whether a
                particular obligation is in the nature of support, ‘[a]ll
                evidence, direct or circumstantial, which tends to illuminate
                the parties [sic] subjective intent is relevant.’” Id. (citations
                omitted). In assessing the intent of the parties, courts should
                look beyond the label the parties or the divorce court have
                given to a particular debt and determine whether the subject
                obligation is actually in the nature of alimony or support. Id.
                at 1265. Thus an obligation is a domestic support obligation if
                the parties intended it to function as support or alimony,
                regardless of whether a different label is given to it. Id.

                This Court...has previously cited a list of non-exclusive factors
                which should be considered in assessing intent in this context,
                which was subsequently approved by the Eleventh Circuit.
                These factors include:

                       (1) the agreement’s language;
                       (2) the parties financial position when the agreement was made;
                       (3) the amount of the division;
                       (4) whether the obligation ends upon death or
                       remarriage of the beneficiary;
                       (5) the frequency and number of payments;
                       (6) whether the agreement waives other support
                       rights;
                       (7) whether the obligation can be modified or
                       enforced in state court; and
                       (8) how the obligation is treated for tax
                       purposes.

                Benson v. Benson (In re Benson), 441 Fed. Appx. 650, 651
                (11th Cir. 2011) (citing In re McCollum, 415 B.R. 625, 631


                                               11
Case 18-30727      Doc 27      Filed 01/30/19 Entered 01/30/19 16:19:22               Desc Main
                                Document     Page 12 of 18


                 (Bankr. M.D. Ga. 2009).

                 Other courts have characterized relevant factors in a slightly
                 different fashion:

                         (1) Whether the obligation under consideration
                         is subject to contingencies, such as death or
                         remarriage;
                         (2) Whether the payment was fashioned in
                         order to balance disparate incomes of the
                         parties;
                         (3) Whether the obligation is payable in
                         installments or a lump sum;
                         (4) Whether there are minor children involved
                         in a marriage requiring support;
                         (5) The respective physical health of the spouse
                         and the level of education;
                         (6) Whether, in fact, there was a need for
                         spousal support at the time of the
                         circumstances of the particular case.

                 Norton v. Norton (In re Norton), No. 16-10323-WHD, 2017
                 WL 933023, at*3 (Bankr. M.D. Ga., March 8, 2017) (citing
                 Robinson v. Robinson (In re Robinson), 193 B.R. 367, 372
                 (Bankr. N.D. Ga. 1996).

 Jones v. Jones, at *2-3.

         The evidence establishes that, as part of the divorce proceeding, Debtor and

 Partridge, while represented by counsel, engaged in a series of mediation sessions. The

 resulting agreement reached by the parties was then presented to and adopted by the court in

 the form of the Decree. The language and structure of the negotiated Decree suggests that

 the parties intended for the pension benefit obligation to be a property settlement. Alimony

 is specifically provided for in paragraph 2 of the Decree. Paragraph 3 of the Decree

 specifically states that it is “a division of the equitable interest in...property and said

 transfers are not in settlement of any alimony or marital property rights. The division of the


                                                  12
Case 18-30727      Doc 27     Filed 01/30/19 Entered 01/30/19 16:19:22              Desc Main
                               Document     Page 13 of 18


 liquid assets, personal property and real property, as outlined herein, are all in the nature of a

 property settlement.”

        Further, while the alimony obligation under paragraph 2 of the Decree ends upon the

 death of either party or the remarriage of Partridge, the division of property, including the

 pension benefits, is not affected by remarriage or death. Indeed, the Decree provides that,

 even if Debtor dies, Partridge is still entitled to receive 35% of his death benefits.

        The evidence also establishes that there were no minor children at the time of the

 divorce. Accordingly, there was no need for additional support. Finally, the Decree

 specifically provides that the division of property is not to be a taxable event and is not to be

 treated by the Internal Revenue Service as alimony. All of these factors weigh heavily in

 favor of a finding that it was the parties’ intent that the pension benefit obligation was to be

 a property settlement and not alimony.

        On the other hand, there was evidence that there was a disparity of income at the

 time of the divorce. Debtor was making between $37,000 and $40,000 annually while

 Partridge was making approximately $25,000. This weighs in favor of finding the

 obligation was intended to be alimony. However, this is mitigated by the fact that actual

 alimony was only to last 12 months. It seems unlikely that the parties would have intended

 for the retirement benefit, which would not become due until 2004 at the earliest, to balance

 out incomes when Partridge was receiving no alimony after March 2003.

        When all of these factors are considered, it appears that the parties intended for the

 pension benefit obligation to be a property settlement and not alimony. Further, the Court

 notes that, pursuant to O.C.G.A. § 19-6-5(b):


                                                 13
Case 18-30727      Doc 27      Filed 01/30/19 Entered 01/30/19 16:19:22                Desc Main
                                Document     Page 14 of 18


                 All obligations for permanent alimony, however created, the
                 time for performance of which has not arrived, shall terminate
                 upon remarriage of the party to who the obligations are owed
                 unless otherwise provided.

 As previously noted, the Decree provides in paragraph 2 that the alimony is to cease upon

 Partridge’s remarriage. There is no similar provision in paragraph 3 of the Decree. The

 evidence establishes that Partridge remarried approximately 19 months after the divorce, or

 in October 2004. Debtor retired in December 2004. Accordingly, his obligation to pay

 Partridge part of his retirement benefits did not accrue until after she had remarried. If the

 Court were to hold that the retirement benefit was intended as alimony, it seems that Debtor

 would be able to object to Partridge’s claim, in its entirety, as no longer enforceable under

 O.C.G.A. § 19-6-5(b).

         Partridge also objects to confirmation of the Debtor’s plan on the grounds that his

 petition was filed in bad faith.

         11 U.S.C. § 1325(a) provides, in pertinent part:

                 ...the court shall confirm a plan if-
                          ...
                          (7) the action of the debtor in filing the petition
                          was in good faith...

         As the Eleventh Circuit has explained:

                 ... Chapter 13 contains two “good faith” requirements. First,
                 subsection (a)(3) of § 1325 requires the bankruptcy court to
                 determine if the plan was proposed in good faith. 11 U.S.C. §
                 1325(a)(3). Subsection (a)(7), similarly, mandates consideration
                 of whether the petition was filed in good faith. Id. § 1325(a)(7).
                 Congress did not define or articulate standards for “good faith” in
                 subsections (a)(3) or (a)(7).

                 As to subsection (a)(3), this Court had set forth a non-exclusive
                 list of factors relevant to whether a plan was proposed in good
                 faith. [Kitchens v. Georgia R.R. Bank and Trust Co. (In re

                                                   14
Case 18-30727     Doc 27      Filed 01/30/19 Entered 01/30/19 16:19:22                    Desc Main
                               Document     Page 15 of 18


                Kitchens), 702 F.2d 885, 888-89 (1983)]. These factors are: (1)
                “the amount of the debtor’s income from all sources”; (2) “the
                living expenses of the debtor and his dependents”; (3) “the
                amount of attorney’s fees”; (4) “the probability or expected
                duration of the debtor’s Chapter 13 plan”; (5) “the motivations of
                the debtor and his sincerity in seeking relief under the provisions
                of Chapter 13"; (6) “the debtor’s degree of effort”; (7) “the
                debtor’s ability to earn and the likelihood of fluctuation in his
                earnings”; (8) “special circumstances such as inordinate medical
                expense”; (9) “the frequency with which the debtor has sought
                relief under the Bankruptcy Reform Act and its predecessors”;
                (10) “the circumstances under which the debtor has contracted his
                debts and his demonstrated bona fides, or lack of same, in dealing
                with his creditors”; (11) “the burden which the plan’s
                administration would place on the trustee”; (12) “the extent to
                which claims are modified and the extent of preferential treatment
                among classes of creditors”; (13) “substantiality of the repayment
                to the unsecured creditors”; and (14) “other factors or exceptional
                circumstances.” Id.

                These same Kitchens factors for subsection (a)(3) are equally
                relevant to determining whether a petition was filed in good faith
                under subsection (a)(7). Importantly too, “the facts of each
                bankruptcy case must be individually examined in light of [these]
                various criteria to determine whether the chapter 13 plan at issue
                was proposed in good faith.” Id. at 888. While Kitchens does not
                use this phrase, it basically adopts a “totality of the
                circumstances” approach for determining good faith or lack
                thereof, which is what other circuits do, too.

 Brown v. Gore (In re Brown), 742 F.3d. 1309, 1316-17 (11th Cir. 2014). The Eleventh Circuit

 has also:

                ... explained that broadly defined “good faith” means that the
                petition must be filed with the honest intent and genuine desire to
                utilize the provisions of Chapter [13] for its intended purpose--to
                effectuate...reorganization--and not merely as a devise to serve
                some sinister and unworthy purposes of the petitioner. However,
                there is no particular test for determining whether a petition is
                filed in bad faith. Instead, this Court has held that the courts may
                consider any factors which evidence an intent to abuse the judicial
                process and the purposes of the reorganization provisions, or in
                particular, factors which evidence that the petition was file[d]
                [sic] to delay or frustrate the legitimate efforts of secured creditors
                to enforce their rights.


                                                  15
Case 18-30727       Doc 27      Filed 01/30/19 Entered 01/30/19 16:19:22                 Desc Main
                                 Document     Page 16 of 18


 Rivas v. Bank of New York Mellon (In re Rivas), 682 Fed. Appx. 842, 845

 (11th Cir. 2017) (internal quotations and citations omitted). Although Debtor bears the ultimate

 burden of proving his plan is confirmable, Partridge, as the objecting creditor, has the initial

 burden of going forward with some evidence to support her objection. Matter of Duke, 447 B.R.

 365, 368 (Bankr. M.D. Ga. 2011).

         Partridge argues in her brief that Debtor’s bad faith filing is established by the fact that he

 had no significant changes of income or expenses prior to filing. However, the Court is unaware

 of any requirement that a debtor show a significant change in financial circumstances in order to

 establish good faith and Partridge has cited no such law. Debtor testified that he filed his Chapter

 13 case due to stress and the inability to save any money. The Court finds that Partridge has

 failed to establish evidence proving bad faith. Rather, the evidence establishes that Debtor has an

 honest intent to use Chapter 13 to reorganize.

         Partridge also argues that Debtor failed to list assets on his Schedules and failed to list

 transfers on his Statement of Financial Affairs. From Debtor’s testimony, it appears that Debtor

 did fail to list clothing in a storage unit having a value of approximately $500. He also failed to

 disclose a pre-fab storage unit located on a friend’s property. However, there was no evidence as

 to the value of this storage unit. As to other alleged items of property not listed, Debtor explained

 that he no longer owned those items of property and there was no evidence to the contrary. With

 respect to transfers of property, question 18 of the Statement of Financial Affairs for Individuals

 Filing for Bankruptcy (Official Form 107) requires the disclosure of all transfers within 2 years

 prior to filing. There was no testimony of any transfers within that period of time.

         Errors and omissions in schedules do not establish lack of good faith where the debtor

 received no advantage therefrom. In re Roberts, 339 B.R. 807, 813 (Bankr. M.D. Ga. 2006).



                                                   16
Case 18-30727      Doc 27      Filed 01/30/19 Entered 01/30/19 16:19:22                Desc Main
                                Document     Page 17 of 18


 While there do appear to have been errors in the disclosure of assets, there was no showing that

 proper disclosure would have affected the value of assets that must be distributed under Debtor’s

 plan to meet the best interest test required by 11 U.S.C. § 1325(a)(4).

         Finally, Partridge argues that Debtor is not contributing to his Chapter 13 plan all of his

 projected disposable income. For purposes of 11 U.S.C. § 1325(b)(1)(B), Debtor is a “below

 median income debtor”. Accordingly, the amount he must contribute to his plan is determined by

 his income and expenses disclosed on Schedules I and J. Based on this calculation, Debtor is

 paying $250 per month under his proposed plan.

         Debtor’s Schedule J discloses monthly rent of $800 and monthly utilities of $800.

 However, Debtor testified that he was house sitting for a friend who was recovering from surgery,

 paying no rent and paying only $300 per month for utilities. Accordingly, the evidence

 establishes that Debtor has significantly overestimated his expenses and is not contributing to his

 plan all of his projected disposable income. For this reason, Debtor’s plan is not confirmable.

         In summary, the Court finds that the pension benefits are not the property of Partridge and

 that the obligation to pay those pension benefits is a dischargeable property settlement. The Court

 further concludes that this case was filed in good faith. Accordingly, Partridge’s objections on

 those grounds are overruled. However, because Debtor is not contributing to his plan all of his

 projected disposable income as required by 11 U.S.C. § 1325(b)(1)(B), confirmation of the plan is

 denied. An order consistent with this opinion will be entered.

                                      *END OF DOCUMENT*




                                                  17
Case 18-30727   Doc 27   Filed 01/30/19 Entered 01/30/19 16:19:22   Desc Main
                          Document     Page 18 of 18




                                       18
